DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 38 is objected to because of the following informalities:  claim 38 has two commas after “35”.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  claim 40 depends from cancelled claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 31, 32, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 27, it is unclear how information is “associated” with a reference signal.  The claim does not provide any parameters with respect to the information or how it is associated with a reference signal.  Furthermore, the term “associated” is sufficiently broad so as to cover any and all aspects of the information.  As such, the Examiner is unable to determine the metes 
For claims 31 and 32, it is unclear how information is “associated” with the stage controller.  The claims do not provide any parameters with respect to the information or how it is associated with the stage controller.  Furthermore, the term “associated” is sufficiently broad so as to cover any and all aspects of the information.  As such, the Examiner is unable to determine the metes and bounds of the phrase ‘information associated with the stage controller,’ thus the claim is indefinite.
Claims 31 and 32 recites the limitation "the information associated with the stage controller" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claims 31 and 32 depend from claim 27, and that claim 27 does not provide antecedent basis for information associated with the stage controller.
Claim 38 recites the limitation “the second specimen translation axis.”  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 38 depends from claim 35, and that claim 35 does not provide antecedent basis for a second specimen translation axis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp et al., (US 2014/0227776).
For claim 21, Sharp et al., teach a method for collecting a sample from a laser ablation site comprising, a target positioning system that adjusts the position of the target relative to the optical path of the signal generator (paragraphs 0019, 0022), a sample capture cell that is movable to be operably proximate the target (paragraphs 0028, 0029), a sample generator to remove a portion of the target (paragraphs 0019, 0027), a sample capture cell to capture the removed target material (paragraph 0028), and transporting the target material to an external analysis system (paragraph 0028).
For claim 22, Sharp et al., teach a cell positioning system for moving the sample capture cell (paragraph 0029).
For claim 23, Sharp et al., teach the cell positioning system comprising a micrometer (paragraph 0029).
For claim 24, Sharp et al., teach the target positioning system, capture cell, laser ablation site, cell positioning system, and the micrometer within a chamber sealed from the ambient environment (paragraphs 0019, 0024 figure 1).
For claim 25, Sharp et al., teach the chamber having a frame (paragraph 0020), and transporting target material through a conduit that extends through the frame (paragraph 0028, figure 1 #140).
For claim 26, Sharp et al., teach a target positioning system to adjust the target relative to the optical path (paragraph 0022), and a cell positioning system for adjusting the capture cell relative to the target (paragraph 0029).  The Examiner notes that if the target positioning system moves the target material, the cell positioning system must necessarily move the capture cell relative to the target in order to capture a sample from the target material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al., (US 2014/0227776) in view of Lim et al., (J. Micromech. Microeng. 21, 2011).
Regarding claims 27, 31, and 32 Sharp et al., teach a positioning stage (figure 1 #128) for moving the target within the sample chamber (paragraphs 0024, 0025), but do not teach an external alignment system independent from the stage controller.
Lim et al., teach a method for laser ablation wherein a computer-controlled motion system is utilized to position a sample and focus the optics on the sample (pages 2-3 section 2.2).  The Examiner notes that reference to Lim et al., uses an MX80L motion system which is cited by Applicant as a suitable, commercially available motion system for the instant invention.  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results.  The Examiner contends that one of ordinary skill in the art would have found it obvious to utilize a known, commercially available specimen stage motion system to accurately position the target relative to the optical path as taught by Lim et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sharp et al., to utilize a known specimen stage motion system as combining prior art elements according to known method requires only routine skill in the art. 
Allowable Subject Matter
Claims 28-30 and 33-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method for collecting a sample from a laser ablation site comprising the limitations recited in claims 28-30 and 33-40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798